DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second sidewall contacting a central portion the first surface of the first plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As noted in the 35 USC § 112 rejection below, figs. 14 and 17 show the feature of semiconductor sidewall 104c contacting a sidewall surface of plate recess 103e, where the sidewall of 103e is surrounded by an exposed portion of peripheral plate surface 103a.  However, the sidewall surface of 103e is not leveled with 103a.  The remaining figs. do not show 104c contacting any surface of 103.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing a first plate including a first surface, a second surface opposite to the first surface” in lines 2-3, “providing a semiconductor structure including a third surface, a fourth surface opposite to the third surface, and a second sidewall extending between the third surface and the fourth surface” in lines 5-7, and “the second sidewall and a peripheral portion of the fourth surface of the 
Figs. 13-15 and 23 disclose various embodiments of the claimed invention including exposed peripheral plate portion 103a and semiconductor structure sidewall 104c.  In the embodiments of figs. 13, 15 and 23, the exposed portion of 103a surrounds and is leveled with central (unexposed) portions of plate surfaces 103a, 103d and 103f.  However, 104c is not in contact with any of the surfaces of plate 103. 
The embodiment of fig. 14 discloses sidewall 104c contacting a sidewall of plate recess 103e.  However, the sidewall of 103e extends in a vertical direction, and is not leveled with 103a.  Therefore, none of the embodiments appear to meet both of the requirements of a peripheral portion of the first surface of the first plate surrounding and leveled with a central portion the first surface of the first plate, and the second sidewall contacting the central portion the first surface of the first plate.
For the purposes of compact prosecution, the Examiner has interpreted claim 1 to mean:
“…contacts a central portion the first surface of the first plate…”
Claims 2-14 are rejected under 35 USC § 112(b) for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (PG Pub. No. US 2007/0242242 A1).
Regarding claim 15, Nagasaka teaches a method, comprising:
providing a plate (PT, 30, 32) made of metal or metal alloy (¶ 0124), wherein the plate includes a first surface (composite top surfaces of PT, 30 and 32), a second surface opposite to the first surface (bottom surface of PT), a first recess (PTa) indented from the first surface towards the second surface (fig. 7: PTa indented from top surface of PT toward bottom surface of PT), and a second recess (recess in 32) adjacent to the first recess and indented from the first surface towards the second surface (fig. 7: recess in 32 adjacent to PTa and indented from top surface of PT toward bottom surface of PT), a bottom surface and a sidewall of the first recess and a bottom surface and a sidewall of the second recess include the same material (¶ 0124); 
providing a semiconductor structure (¶¶ 0005, 0054: substrate P) including a third surface, a fourth surface opposite to the third surface (P comprises opposing top and bottom surfaces); 
placing the semiconductor structure over the plate (fig. 7b: P placed over PT/30/32);
disposing a priming material (¶ 0053: liquid 1, which primes surface of P) over the third surface of the semiconductor structure (fig. 7c: 1 disposed over top surface of P); 
providing a heating source (¶¶ 0052, 0055: PL, which provides a source of radiant heat in the form of beam EL) disposed above the plate and the semiconductor structure (fig. 7c: PT provided above PT/30/32 and P); and 
heating the semiconductor structure by the heating source (¶ 0055: P exposed to radiant heat EL).

Regarding claim 16, Nagasaka teaches the method of Claim 15, wherein a cross section of the first recess and a cross section of the second recess are in the same shape (fig. 7: recesses in PT and 32 provided in L shapes).

Regarding claim 17, Nagasaka teaches the method of Claim 15, wherein the heating source is above the priming material disposed over the semiconductor structure after the disposing of the priming material (fig. 7c: PT arranged above 1 disposed over P after disposing 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub. No. US 2015/0296563 A1) in view of Verhaverbeke et al. (PG Pub. No. US 2003/0045098 A1).
Regarding claim 1, Wang teaches a method, comprising: 
providing a first plate (¶ 0021-0026 & fig. 3: baking apparatus 30, including plate portion 220, pin portions 220a and barrier portion 240) including a first surface (top surfaces of 220/220a/240), a second surface opposite to the first surface (bottom surface of 220), a first sidewall extending between the first surface and the second surface (outer sidewall of 240 and/or 220), and a first recess indented from the first surface towards the second surface (30 comprises a recess between 240 and 220a, indented from top surfaces of 240/220a toward bottom surface of 220); 
providing a structure (¶ 0021: 230) including a third surface (top surface of 230), a fourth surface opposite to the third surface (bottom surface of 230), and a second sidewall extending between the third surface and the fourth surface (outer sidewall of 230);
placing the structure over the first plate (¶ 0026 & fig. 3: 230 placed over at least a portion of 30); and 
disposing a priming material over the third surface of the structure (¶ 0022: HMDS disposed over top surface of 230), 
wherein a distance between the second surface and the third surface is greater than a distance between the first surface and the second surface (fig. 3: distance between bottom surface of 220 and top surface of 230 is greater than distance between top surface of 220a and bottom surface of 220),

a peripheral portion of the first surface of the first plate is exposed (fig. 3: peripheral portions of upper surface of plate portions 220 and 240 exposed from 230), the peripheral portion of the first surface of the first plate surrounds and is leveled with the central portion the first surface of the first plate (fig. 3: exposed surface of 220 surrounds and leveled with central (unexposed) portions of 220), and 
the first sidewall of the first plate protrudes from the second sidewall of the structure upon the disposing of the priming material (fig. 3: outer sidewall of 240 protrudes from outer sidewall of 230).
Wang is silent to the structure comprising a semiconductor.
Verhaverbeke teaches a method of providing a priming material (¶ 0222: HMDS, equivalent to Wang) of the surface of a semiconductor structure (¶ 0220:1900, corresponding to 230 of Wang).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wang with the semiconductor structure of Verhaverbeke, as a means to provide a circuit pattern to a substrate in a wafer for the manufacture of semiconductor devices (Wang, ¶ 0001).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. In the instant case, the semiconductor material taught by Verhaverbeke is suitable for the intended use of a substrate of the semiconductor device of Wang.

Regarding claim 2, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a central portion of the fourth surface of the semiconductor structure is disposed above the first recess (Wang, fig. 3: unexposed top surface portion of 240 disposed above recess between 240 and 220a).

Regarding claim 3, Wang in view of Verhaverbeke teaches the method of Claim 2, wherein the central portion of the fourth surface of the semiconductor structure is surrounded or enclosed by the peripheral portion of the fourth surface of the semiconductor structure (Wang, fig. 3: central portion of bottom surface of 230 surrounded by peripheral portion of bottom surface of 230).

Regarding claim 4, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a first width of the periphery portion of the semiconductor structure contacted with the first surface of the first plate is substantially less than or equal to a second width of the first surface of the first plate (Wang, fig. 3: width of bottom surface of 230 contacting upper surface of 240 less than or equal to remaining surfaces of 220/220a/240).

Regarding claim 5, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a first thickness of the first plate between the first surface and the second surface is substantially greater than a second thickness of the first plate between a bottom surface of the first recess and the second surface of the first plate (Wang, fig. 3: thickness of 240/220 substantially greater than thickness of 220).

Regarding claim 6, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the second sidewall of the semiconductor structure is disposed above the first surface of the first plate (Wang, fig. 3: sidewall of 230 disposed above recessed surface of 240).

Regarding claim 7, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein at least a portion of the second sidewall of the semiconductor structure is surrounded by the first plate (Wang, fig. 3: sidewall of 230 surrounded by plate portion 240).

Regarding claim 8, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the first plate includes a second recess (fig. 3: recessed portion of 240) disposed above the first recess and indented into the first plate (Wang, fig. 3: recessed portion of 240 disposed above recess between 240 and 220a and indented into plate portion 240), a portion of the semiconductor structure is disposed within the second recess and surrounded by the first plate (Wang, fig. 3: portion of 230 disposed within recess in 240 and surrounded by at least a portion of 240).

Regarding claim 9, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the first plate includes a second recess (Wang, fig. 3: recessed surface of 240) disposed adjacent to the first recess and indented from the first surface towards the second surface (Wang, fig. 3: recessed surface of 240 disposed adjacent to recess between 240 and 220a and indented from top surface of 240 toward bottom surface of 220).

Regarding claim 10, Wang in view of Verhaverbeke teaches the method of Claim 1, further comprising:
•    providing a heating source (Wang, ¶ 0021: 220 comprises a hot plate);
•    heating the semiconductor structure by the heating source (Wang, ¶ 0022: 220 configured to heat 230).
Wang in view of Verhaverbeke further teaches the method includes exposing the upper surface of the semiconductor structure to light after coating with the priming material (Wang, ¶ 0016).

However, Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate, similar to heating source of Wang), the method further comprising providing a second heating source above the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900), and heating the semiconductor structure by the heating source (¶ 0224).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Wang in view of Verhaverbeke with a heating source above the semiconductor structure, as a means to allow light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 11, Wang in view of Verhaverbeke teaches the method of Claim 10, wherein the heating of the semiconductor structure includes emitting a predetermined electromagnetic radiation from the heating source (Wang, ¶ 0016: UV light irradiated onto substrate 230 by heating source 1914 of Verhaverbeke) to increase a temperature of the semiconductor structure (implicit: a substrate as disclosed by Wang, subjected to electromagnetic radiation, would result in a thermal response proportional to the amount of radiation).

Regarding claim 12, Wang in view of Verhaverbeke teaches the method of Claim 11, wherein the predetermined electromagnetic radiation includes ultra-violet (UV), infra-red (IR) or an 

Regarding claim 13, Wang in view of Verhaverbeke teaches the method of Claim 10, further comprising:
•    unloading the semiconductor structure from the first plate after the disposing of the priming material (Verhaverbeke, ¶ 0222, figs. 18B & 19D: 1900 unloaded from 1812, including the hot plate 220 of Wang);
•    providing a second plate (Verhaverbeke, ¶ 0223: hot plate comprised by soft bake station 1814) including a fifth surface (implicit: hot plate includes upper surface);
•    loading the semiconductor structure to the second plate (Verhaverbeke, ¶ 0223: 1900 loaded into 1814 including a hot plate similar to 220/240 of Wang).

Regarding claim 19, Wang teaches a method, comprising:
providing a first plate (¶¶ 0021-0026 & fig. 3: baking apparatus 30, including plate portion 220, pin portions 220a and barrier portion 240) including a first surface (top surfaces of 220/220a/240), a second surface opposite to the first surface (bottom surface of 220), and a recess indented from the first surface towards the second surface (30 comprises a recess between 240 and 220a, indented from top surfaces of 240/220a toward bottom surface of 220); 
providing a structure (¶ 0021: 230) including a third surface, a fourth surface opposite to the third surface (230 comprises opposing top and bottom surfaces);
placing the structure over a central portion of the first surface of the first plate to expose a peripheral portion of the first surface of the first plate (fig. 3: 230 placed over 
disposing a priming material over the third surface of the semiconductor structure (¶ 0022: HMDS disposed over top surface of 230).
Wang further teach providing a heating source (Wang, ¶ 0021: 220 comprises a hot plate) and    heating the semiconductor structure by the heating source (Wang, ¶ 0022: 220 configured to heat 230).
Wang is silent to the structure comprising a semiconductor, and the method further comprising:
providing a second plate; 
loading the semiconductor structure from the first plate to the second plate; 
providing a heating source disposed above the second plate and the third surface of the semiconductor structure; and 
heating the semiconductor structure by the heating source.
Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate, similar to heating source of Wang), the method further comprising providing a second heating source above the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900), and heating the semiconductor structure by the heating source (¶ 0224).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wang with the semiconductor structure of Verhaverbeke, as a means to provide a circuit pattern to a substrate in a wafer for the manufacture of semiconductor devices (Wang, ¶ 0001).  Furthermore, configuring the method of Wang in view of Verhaverbeke with a heating source above the semiconductor structure, allows light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 20, Wang in view of Verhaverbeke teaches the method of Claim 19, wherein the semiconductor structure is disposed over the first plate upon the disposing of the priming material (Verhaverbeke, ¶ 0222 & figs. 18A-18B: priming material dispensed in spin station 1812) and is disposed over the second plate upon the heating (Verhaverbeke, ¶ 0222 & figs. 18A-18B: substrate disposed over hot plate in bake station 1814).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verhaverbeke as applied to claim 13 above, and further in view of Lee et al. (PG Pub. No. US 2017/0114456 A1).
Regarding claim 14, Wang in view of Verhaverbeke teaches the method of Claim 13, 
wherein the fifth surface is in contact with the fourth surface of the semiconductor structure (Verhaverbeke, ¶ 0222: backside 1904 of wafer 1900 is situated on a hot plate).
Wang in view of Verhaverbeke as applied to claim 13 above is silent to the fifth surface is entirely in contact with the fourth surface.
Lee teaches a method of heating a semiconductor structure treated with priming material (¶ 0057), wherein a backside of wafer W (similar to fourth surface of Wang in view of Verhaverbeke) is entirely in contact with a surface of support plate 530 (530 comprises heat source 540, and is therefore similar to the fifth surface of Wang in view of Verhaverbeke).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Wang in view of Verhaverbeke with the contact area of Lee, as a means to optimize the heat transfer from the heat source to the semiconductor structure.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 15 above, and further in view of Imbert (PG Pub. No. US 2009/0208881 A1).
Regarding claim 18, Nagasaka teaches the method of Claim 15, comprising a distance between the heating source and the third surface of the semiconductor structure (fig. 7c: PL disposed above top surface of P).
Nagasaka is silent to wherein a distance between the heating source and the third surface of the semiconductor structure is substantially greater than 1um.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the heating source of Nagasaka with the distance of Imbert, as a means to optimize distribution uniformity of a fluid delivered all around the semiconductor structure (Imbert, ¶ 0057).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN TURNER/Examiner, Art Unit 2894